Wright, C. J.
This is a plain case. Without a writ of attachment, the sheriff of Story county had no authority or right to notify the appellant that he was attached as garnishee, nor to take his answers to the interrogatories specified in section 1865 of the Code. It is the writ, connected with the direction of the plaintiff to take the answers, that gives him the power to act in such cases, and without these, he can legally do nothing in the premises. The district court had no more power to render a judgment upon a notice given, and answers thus taken and returned, than if the same tilings had been done by a justice of the peace, a notary public, a road supervisor, or a private individual. The garnishee did not appear in the district court, nor was there anything in the notice, or other proceedings, to lead him to suppose that such appearance was necessary. For aught .that is disclosed, the sheriff of Story county volunteered to notify him and take his answers. It was clearly irregular to render judgment against the garnishee under such circumstances. Code, sections 1855, 1861, 1861.
Judgment reversed.